Name: Commission Regulation (EEC) No 1665/85 of 19 June 1985 fixing the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 6. 85 Official Journal of the European Communities No L 160/15 COMMISSION REGULATION (EEC) No 1665/85 of 19 June 1985 fixing the premiums to be added to the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 13 (6) thereof, Whereas the premiums to be added to the levies on rice and broken rice were fixed by Regulation (EEC) No 2505/84 (3), as last amended by Regulation (EEC) No 1584/85 (4) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (*), as last amended by Regulation (EEC) No 855/84 (*),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent, and the aforesaid coeffi ­ cient ; Whereas, on the basis of today's cif prices and cif forward delivery prices, the premiums at present in force, which are to be added to the levies, should be altered to the amounts shown in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The premiums to be added to the import levies fixed in advance in respect of rice and broken rice shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 20 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 June 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 13 . (3) OJ No L 234, 1 . 9 . 1984, p. 8 . (4) OJ No L 154, 13 . 6 . 1985, p. 13 . 0 OJ No L 106, 12 . 5 . 1971 , p. 1 . (6 )) OJ No L 90, 1 . 4. 1984, p. 1 . No L 160/16 Official Journal of the European Communities 20 . 6 . 85 ANNEX to the Commission Regulation of 19 June 1985 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 6 1st period 7 2nd period 8 3rd period 9 ex 10.06 Rice : B. Other I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Husked rice : lIII 1 . Round grain 0 0 0  2. Long grain 0 0 0  II. Semi-milled or wholly milled rice : a) Semi-milled rice : \\I 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : \ \ 1 . Round grain 0 0 0  l 2. Long grain 0 0 0  III . Broken rice 0 0 0 0